Judgment, Supreme Court, New York County (Daniel Conviser, J.), rendered January 22, 2009, convicting defendant, after a jury trial, of assault in the second degree (two counts) and vehicular assault in the first degree, and sentencing him to two concurrent terms of 2V2 years, concurrent with a term of 1 to 3 years, unanimously affirmed.
Defendant’s ineffective assistance of counsel claims are unreviewable on direct appeal because they involve matters outside the record concerning counsel’s strategic decisions (see People v Rivera, 71 NY2d 705, 709 [1988]; People v Love, 57 NY2d 998 [1982]). Although defendant does not make any factual assertions outside the record, “[w]ithout the benefit of additional facts that might have been developed after an appropriate postconviction motion, we cannot conclude that counsel’s actions lacked any strategic or other legitimate explanation” (People v Denny, 95 NY2d 921, 923 [2000]). This is not one of the rare cases where the trial record itself permits review of an ineffective assistance of counsel claim challenging counsel’s strategy (see People v Brown, 45 NY2d 852 [1978]).
We perceive no basis for reducing the sentence. Concur— Gonzalez, P.J., Saxe, McGuire, Acosta and Abdus-Salaam, JJ.